TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00706-CV



            Fibre-Craft Materials a/k/a Fibre-Craft Materials Corp., Appellant

                                                v.

                                    State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. GV400068, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Fibre-Craft Materials a/k/a Fibre-Craft Materials Corp. no longer wishes

to pursue its appeal and has filed a motion to dismiss. Appellant states that it has conferred with

appellee State of Texas, and appellee does not oppose the motion. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed on Appellant’s Motion

Filed: February 16, 2006